DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1 – 12 and 16 – 19, drawn to water vapor impermeable flooring underlayment membranes.
	Group II, claims 13 – 15, drawn to methods for attaching an underlayment.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of 
	a water vapor impermeable flooring underlayment membrane, comprising: a water-vapor impermeable polymer layer having opposite first and second sides; a coated non-woven layer attached to a first side of the water-vapor impermeable polymer layer; and a pressure-sensitive adhesive layer attached to the second side of the water-vapor impermeable polymer layer, wherein the adhesive layer has open areas such that the membrane is partially adherable to a floor substrate and further wherein the adhesive layer is protected by a removable release liner,
	this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wiercinski (WO 99/40271 A1) and Samanta (US 2011/0052852 A1).
	Wiercinski discloses a water vapor impermeable underlayment membrane (“roofing underlayment”, e.g. “roofing underlayment” 20: e.g. Fig. 2 – 5; p. 2, l. 12, to p. 8, l. 29), comprising: a coated non-woven layer (“carrier support sheet” 16 provided with “coating layers” 24, 26 imparting water resistance: e.g. Fig. 2 – 5; p. 2, l. 23 – 26; p. 4, l. 25, to p. 5, l. 12; p. 5, l. 23, to p. 7, l. 17); and a pressure-sensitive adhesive layer attached to a side of the coated non-woven layer (“adhesive layer” with embedded “openwork mesh layer” or a bead application of the “bituminous adhesive layer”, e.g. 14 with embedded “openwork mesh” 10 or a beaded form of the “bituminous adhesive layer” 14: e.g. Fig. 4; p. 2, l. 12, to p. 3, l. 24; p. 4, l. 13, to p. 5, l. 17; p. 5, l. 23, to p. 6, l. 29; p. 7, l. 20, to p. 8, l. 29), wherein the adhesive layer has open areas such that the membrane is partially adherable to a floor substrate (“bituminous adhesive layer” 14 is blocked from adhering to a substrate by the “openwork mesh layer”, e.g. the “openwork mesh” 10, or bead application of the “bituminous adhesive layer”: e.g. Fig. 2 – 5; p. 2, l. 12, to p. 3, l. 24; p. 4, l. 13, to p. 6, l. 5; p. 7, l. 20, to p. 8, l. 28), and further wherein the adhesive layer is protected by a removable release liner (“release liner”, e.g. “release liner” 12: e.g. Fig. 2 – 5; p. 2, l. 12, to p. 3, l. 24; p. 4, l. 18, to p. 6, l. 5; p. 7, l. 18, to p. 8, l. 29).
	Although Wiercinski does not specifically state the membrane is a flooring underlayment membrane, Wiercinski states the underlayment membrane is used in roofing applications requiring the ability to support for foot traffic, particularly to prevent foot slippage (e.g. p. 2, l. 27, to p. 3, l. 9; p. 6, l. 15, to p. 7, l. 10).  Therefore, although Wiercinski states the flooring underlayment is for roofing, Wiercinski’s description of prevent foot slippage with respect to foot traffic necessarily implies the underlayment membrane is also a flooring underlayment membrane, or at least has properties suitable therefor.
	Although Wiercinski does not explicitly state the underlayment membrane further comprises a water-vapor impermeable polymer layer having opposite first and second sides such that the coated non-woven layer is attached to a first side of the water-vapor impermeable polymer layer and the pressure-sensitive adhesive layer is attached to the second side of the water-vapor impermeable polymer layer, this feature would have been obvious in view of Samanta (US 2011/0052852 A1).
	Samanta discloses underlayment membranes similar to Wiercinski’s, in particular wherein a water-vapor impermeable polymer layer having opposite first and second sides has a coated non-woven layer attached to a first side of the water-vapor impermeable polymer layer and a pressure-sensitive adhesive layer attached on the second side of the water-vapor impermeable polymer layer (“carrier support layer” is extrusion coated on both sides with water-vapor impermeable polymer and an “adhesive layer” on a side intended to face the floor, e.g. “carrier support layer” 2 and “adhesive layer” 4: e.g. Fig. 1; ¶¶ [0008] – [0033], especially ¶¶ [0025], [0027], [0028] with respect to the coating on both sides).

	As discussed above, Wiercinski’s coating on the coated non-woven layer imparts water resistance (e.g. p. 7, ll. 1 – 3).  In view of other properties Wiercinski desires of the underlayment membrane, such as sealability around fasteners exposed to the elements (e.g. p. 1, ll. 25 – 27; p. 2, ll. 4 – 7; 15 – 17), it is suggested to one of ordinary skill in the art that water resistance includes water vapor impermeability as a means to limit attack on fasteners at the portions thereof within the underlayment membrane when in use.
	Therefore, in view of Samanta’s suggestion for doubling-up coatings on a non-woven layer, it would have been obvious to modify Wiercinski’s underlayment membrane to further comprise a water-vapor impermeable polymer layer having opposite first and second sides such that the coated non-woven layer is attached to a first side of the water-vapor impermeable polymer layer and the pressure-sensitive adhesive layer is attached to the second side of the water-vapor impermeable polymer layer, the motivation being to impart further water-vapor impermeability and protection to fasteners in the use of the underlayment membrane.
	Since Wiercinski and Samanta disclose that which is common to Groups I and II, Groups I and II lack unity of invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783